Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2004/0134207) in view of Meadows (US 2018/0139870).
Regarding claims 1, 8 and 15, Morita discloses a controller (the control unit 16) for operating a heating, ventilation, and air conditioning (HVAC) system ([0010], the control unit 16 control the operation of a vehicle air conditioner), the controller comprising: 
a memory (non-volatile memory 16a and 16b) configured to store a setpoint value associated with operating the HVAC system in a freeze-prevention mode ([0034], The ROM 16a stores a formula used for calculating a target air temperature TAO, a formula used for calculating a target open degree SW of the air mixing door 26, initial data of an air introduction mode control characteristic, initial data of 
a processor (CPU 16C);
an input/output interface (panel 17 or interface 39, [0031]-[0032]);
a processor (CPU 16C) coupled to the memory (ROM 16a/RAM 16b) and the input/output interface (Panel 17), 
an evaporator (refrigerant evaporator 4) configured to receive a refrigerant and transfer heat from a flow 5of air to the refrigerant ([0010], [0027], [0029], the evaporator comprising a sensor (sensors 32-38), configured to measure ([0010]-[0013], the temperature detection unit is a temperature sensor disposed on the refrigerant evaporator to detect a surface temperature of the refrigerant evaporator); 
receive measurement data from a sensor([0010], detecting a refrigerant temperature in the refrigerant evaporator), the configured to measure a property value associated with saturated refrigerant flowing through the evaporator ([0010], the temperature detection unit is a temperature sensor disposed on the refrigerant evaporator to detect a surface temperature of the refrigerant evaporator); 
wherein the property value is one of a saturated suction temperature and a saturated suction pressure ([0031], Fig. 1, temperature sensor 32-38); and  
a variable-speed compressor configured to receive the refrigerant and 10compress the received refrigerant ([0027], The refrigerant compressor 18 is driven by receiving rotation force of a vehicle engine and compresses refrigerant).
Morita does not disclose monitor the property value measured by the sensor, saturated suction temperature and a saturated suction pressure; detect a system fault, based on the monitored property 
Meadows discloses the controller (PLC 29) configured to: monitor the property value measured by the sensor ([0104] Air and water sensor outputs 15, 22, 28 are monitored by the programmable logic controller PLC 29, (0076], temperature sensor 15 as well as a refrigerant saturation temperature and pressure provided to the PLC 29 by pressure sensor 26 and temperature sensor 27); 15detect a system fault, based on the monitored property value; in response to detecting the system fault, cause the input/output interface to transmit the control signal to a variable-speed compressor of the HVAC system ([0115] If the heat load in the air or water decreases such that cooling is not necessary as indicated by the air or water sensors 15, 22, 28 the PLC 29 will begin cycling off the compressors sequentially to match the current heat load); in response to detecting the system fault, cause the input/output interface to transmit the control signal to a variable-speed compressor of the HVAC system ([0027], [0031], [0035], detection signals of sensors are input to the control unit 16 and compressor 18 through an input interface 39), the control signal instructing the variable-speed compressor to operate in the freeze-prevention mode, the freeze-prevention mode configured to maintain the monitored property value 20above the setpoint value by adjusting a speed of the variable-speed compressor, thereby delaying freezing of the evaporator during operation of the HVAC system during the detected system fault ([0059], [0074]-[0076],[0086], [0097], The PLC 29 cycles compressor(s) 1 on and off for capacity control when the controller determines that each stage of cooling is called for. If the compressors are variable speed models then the PLC adjusts compressor rotation speed to match the required air and liquid/water cooling mode. The stages of cooling are turned on based upon the controller's cooling response to temperature and humidity inputs from the air and liquid sensors. Each cooling stage will 
Marita and Meadows are analogous art. They relate to preventing freeze of evaporator, particularly for air conditioners.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the A vapor compression cooling system of Meadows for Freezing prevention system of Marita for accurately performed in the freezing prevention system in low cost. For example, the predetermined value is calculate by a latent heat amount in a predetermined volume of condensed water in the refrigerant evaporator.
Regarding claims 2, 9 and 16, Morita discloses the controller is configured to detect the system fault by determining that the property value is less than or equal to a predefined threshold value ([0036], determined whether or not the input temperature Te is equal to or lower than an integrating start temperature Ts).  

Regarding claims 3, 10 and 17, the combination of Morita and Meadows discloses wherein the controller is configured to: 
Morita discloses monitor the property value over a period of time and determine, based on a trend of the monitored property value over the period of time ([0042], the integrated value calculated every input cycle is added to the past total value A of the integrated temperature, thereby obtaining the new total value A of the integrated temperature), 

detect an anticipated system fault, based on the estimated value of the monitored property value ([0043], detect/determine the total value A of the integrated temperature becomes equal to or larger than the set value X), 
in response to detecting the anticipated system fault, operate the variable- speed compressor in the freeze-prevention mode[0042]-[0046], bend on the detect/determine the operation of the refrigerant compressor 18 is stopped. In this way, the refrigerant temperature Te detected by the freezing-prevention temperature sensor 32 is corrected by the integrating start temperature Ts, thereby more rapidly and more accurately detecting the freezing start temperature at which the condensed water starts freezing).
Meadows discloses The PLC 29 monitors the temperature sensor 14 and pressure sensor 12 and provides a control signal to constantly adjust the EEPR valve position to maintain refrigerant conditions within acceptable range. This adjustment is performed constantly, close to real time, or it may be performed periodically. 
Regarding claim 4, 11, 18, Meadows discloses during operation in the freeze- prevention mode, a discharge air temperature setpoint of the HVAC system is ignored  ([0059], The electronic EPR valve 23, also referred to as a freeze protection valve, will be positioned by the PLC 29 such that the temperature of the refrigerant flowing through the liquid cooling section of the evaporator coil is always held above the freezing temperature of that liquid (programmable feature).
Regarding claims 5, 12 and 19, Meadows in response to detecting the system fault decrease the speed of the variable-speed compressor to a first decreased speed; following decreasing the speed of 


Regarding claims 7 and 14, Meadows discloses a discharge air temperature sensor configured to measure a temperature of a flow of air discharged by the HVAC system([0073], [0076], [0087], the temperature sensor 14 and 22 measure the supply air temperature and return air temperature); and wherein the controller (PLC 29) is communicatively coupled to the discharge air 5temperature sensor  ([0076],[0079],  the controller 29 communicate with temperature sensor 14) and further configured to:  after causing the compressor to operate in the freeze-prevention mode, continue to monitor the property value ([0076],[0059],  the PLC 29 monitors the temperature sensor 14 and pressure sensor 12 and provides a control signal to constantly adjust the EEPR valve position to maintain refrigerant conditions within acceptable range. This adjustment is performed constantly, close to real time, or it may be performed periodically); determine that the monitored property value is greater than a threshold value ([0076],  by monitoring supply water temperature provided by the temperature sensor 15 as well as a refrigerant saturation temperature and pressure provided to the PLC 29 by pressure sensor 26 and temperature sensor 27, maintaining the refrigerant pressure above the freezing point of the water or other liquid), 10in response to determining that the monitored property value is greater than the threshold value, operate the variable speed compressor in a normal mode, the normal mode configured to maintain the temperature of the flow of air discharged by the HVAC system near a discharge temperature setpoint value by adjusting a speed of the variable speed compressor ([0104] Air 
Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hung (US 2015/0267953) discloses continued detection of a freezing condition in the coils 105 by the temperature-detecting device, in operation, may indicate that the actions taken in operation(s) or both were not effective in preventing a freezing condition in the coils. The controller 128, in operation, may respond to continued detection of freezing condition, for example by shutting down both the first compressor and the second compressor and modifying the speed of the IDF.
NISHIKAWA (US 2019/0183519) discloses a cooling system, control device, and a control program that enable the compressor operation to continue appropriately when an abnormality occurred to a sensor provided at the compressor even in a case that a number of sensors are not provided at the compressor.
Pham (US 8,590,352) discloses once the non-measured operating parameters are determined, the performance of the compressor 10 and refrigeration system 12 can be determined at 87. The processing circuitry 88 uses compressor capacity and flow and suction superheat to determine a coil capacity of the evaporator 72 at 89. Because the processing circuitry 88 uses the fan power of the condenser fan 76 and/or evaporator fan 78 in determining the capacity of the evaporator 72, the processing circuitry 88 is able to adjust the capacity of the evaporator 72 based on an estimated heat of the condenser fan 76 and/or evaporator fan 78. In addition, because the compressor capacity and flow is determined using the suction superheat, the capacity of the evaporator 72 may also be adjusted based on suction-line heat gain.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/              Primary Examiner, Art Unit 2119